       Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 1 of 9          PageID #: 1


(P                                      ORIGINAL
     KENJI M.PRICE #10523
     United States Attorney                                                FILED IN THE
                                                                    UNITED STATES DISTRICT COURT
     District of Hawaii                                                  DISTRICT OF HAWAII


     RONALD G. JOHNSON #4532
                                                                          OCT 2 9 2018 ^
     Acting Deputy Chief,                                         at"^UEBEITIA,
                                                                      I o'clock an^^hin.^_M
                                                                                   CLERK
     Violent Crime and Drug Section

     SARA D. AYABE #9546
     Assistant U.S. Attorney
     Room 6100,PJKK Federal Building
     300 Ala Moana Blvd., Box 50183
     Honolulu, Hawaii 96850
     Telephone:(808)541-2850
     Facsimile:(808)541-2958
     Email: Sara.Avabe@usdoi.gov


     Attorneys for United States of America

                      IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF HAWAII


     UNITED STATES OF AMERICA,                 MAG.NO. 13-0121 4KSG
                           Plaintiff,          CRIMINAL COMPLAINT;
                                               AGENT'S AFFIDAVIT
         vs.



     JOHN MCAVAY,

                           Defendant.




                                CRIMINAL COMPLAINT


           I, the undersigned complainant, being duly sworn, state the following is true
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 2 of 9           PageID #: 2




and correct to the best of my knowledge and belief.

                                      COUNT 1


      On or about October 23, 2018,in the special maritime and territorial

jurisdiction of the United States as set forth in 18 U.S.C. § 7(8), and pursuant to 18

U.S.C. § 3238, within the venue of the United States District Court for the District

of Hawaii, JOHN MCAVAY,the defendant, assaulted M.O. by intentionally

striking him and as a result, M.O. suffered serious bodily injury.

      In violation of 18 U.S.C. § 7(8), and 113(a)(6).




                                                >anielle DeSanctis
                                              Special Agent
                                              Federal Bureau of Investigation

Subscribed to and sworn before me
on October 29, 2018 at Honolulu, Hawaii,

                                         Msoisr.



KEVIN S.C. CHANG
United States Magistrate Judge
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 3 of 9         PageID #: 3




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


      I, Danielle DeSanctis, being duly swonij depose and state the following:

      1.     I am a Special Agent with the Federal Bureau ofInvestigation (FBI),

and have been since July 2014.1 am currently assigned to the Violent Crime Task

Force ofthe FBI Honolulu Field Office where my duties include, but are not limited

to, investigating criminal street gangs and crimes of violence, including bank

robberies. I am further deputized as a Special Deputy U.S. Marshal and have been

assigned to the District of Hawaii U.S. Marshal Fugitive Task Force since January

2018, where my duties include, but are not limited to fugitive apprehensions. Prior

to joining the FBI,I served as a Norfolk Police Officer for four years and a

Detective for two years. As a result, I have experience investigating bank robberies

and related offenses. I am an investigative or law enforcement officer ofthe United

States within the meaning of §2510(7)of Title 18, United States'Code and

empowered by law to conduct investigations of and to make arrests for offenses

enumerated in §2516 of Title 18, United States Code. Through my training and

experience, I have become familiar with the manner in which criminal offenders

operate, and the efforts of those involved in such activities.

      2.      The facts in this affidavit come from my personal observations and

knowledge, my training and experience, information provided to me by other law
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 4 of 9          PageID #: 4




enforcement personnel, public records, and witnesses. This affidavit is intended to

show merely that sufficient probable cause exists for the criminal complaint and

does not set forth all of my knowledge about this matter.

      3.     This Affidavit is made in support of a criminal complaint for JOHN

MCAVAY(MCAVAY),a U.S. citizen, for one count of Assault resulting in

serious bodily injury, in violation of Title 18, United States Code §§ 7(8) and

113(a)(6).


                               PROBABLE CAUSE


      4.     On October 25, 2018, a joint investigation involving special

agents and task force officers(TFOs)ofthe FBI/Honolulu Field Office and

the United States Coast Guard Investigative Service(CGIS), was initiated

into a reported assault on the Holland America Group cruise liner. The Star

Princess(Ship), a foreign flag vessel.

      5.     On October 23,2018,the Ship was sailing from the port of Los

Angeles, CA to Hilo, HI. At approximately 2100 hours(UTC-9),a male

passenger, later identified as M.O., a U.S. citizen, DOB: XX/XX/1945 (the

Victim), was reported to have been assaulted in the bathroom, located on the

seventh deck, starboard side, next to the photo booth. At the time ofthe

report, the Ship's navigational position was recorded as Lat. 23° 37.1' N,
                                          4
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 5 of 9           PageID #: 5




Lon. 145° 12.7' W. The nearest point ofland was the island of Hawaii,

approximately 593 nautical miles away. The Ship's navigational position

was recorded at the top of every hour. The Ship had a scheduled departure

from Los Angeles, CA and arrival in Kilo, Hawaii.

      6.     On October 23,2018,the victim provided a written statement

wherein he stated he utilized a closed door stall, within the aforementioned

bathroom; as he opened the door to exit the stall, he was confronted by an

unknown agitated male. The pair exchanged words in the doorway ofthe

stall, at which time the victim attempted to leave the situation. As the victim

bypassed the suspect, he was struck in the head. The victim described the

assailant as being approximately 5'10" with sandy colored hair.

      7.     At the time ofthe assault, another male passenger, later

identified as F.B., was also in the bathroom. F.B., who provided a written

statement to security, was at the sink washing hands and overheard what

sounded like two men talking inside one ofthe stalls. F.B. did not hear the

content ofthe conversation or look at the men talking; as he turned to throw

away his paper towel, he faced the direction ofthe two men. F.B. saw a white

male, approximately 5'11", with white hair and mustache, punch the victim

in the head with his closed right fist. F.B. described the victim as "a dead
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 6 of 9           PageID #: 6




body hitting his head onto the toilet a couple oftimes and then rolled onto the

floor."


      8.     F.B. attempted to follow the suspect from the bathroom but was

unable to determine his direction of travel and returned to call for, and render

aid to the victim.


      9.     Onboard paramedic, M.S., arrived on-scene and transported the

victim to the medical center where the victim was tended to by onboard

doctors. The victim sustained lacerations to his right eyebrow and both ear

lobes, which required sutures. The victim was released from the medical

center and returned to his cabin.


      10.    On October 24,2018,the victim awoke and found it difficult to

move his limbs and maintain his balance. The victim sought medical

assistance and was admitted for monitoring. Throughout the day,the victim's

prognosis deteriorated and medical arranged for the victim's transport to a

medical facility on shore.

      11.    On October 25,2018, at approximately 0100 hours(UTC-9),the

victim was removed from the Ship and transported via military helicopter to

Hilo Medical Center, Hilo, Hawaii. Shortly after arriving, the victim was

deemed to need a higher level of care and was medically transported to
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 7 of 9          PageID #: 7




Queen's Medical Center(QMC),Honolulu, Hawaii, via medivac services.

      12.    On October 25, 2018,the Ship began periodic announcements

over the public address system, requesting for passengers with information

regarding the incident, to please contact guest services.

      13. On October 25, 2018, SAs DeSanctis and Trotter met with the

charge nurse at QMC,who stated the victim was in a medically induced

coma and would be receiving an MRI to determine extent ofinjury.

      15.    On October 27,2018, passenger A.G., came forward to Ship

security officer, to report having information regarding the incident. A.G.

met with Security Officer and reviewed passenger photos at which time she

positively identified MCAVAY as the assailant.

      16.    On October 28,2018, SA Thomas Marin interviewed A.G., who

stated on October 26^*^ she and her husband attended a luau excursion on the

island of Oahu. While at dinner, she overheard a conversation between

another couple she recognized from the Ship, sitting across from them. A.G.

heard the male, later identified as MCAVAY,turn to his wife and state he

had to tell her something regarding the incident in the bathroom. MCAVAY

stated he was in a bathroom stall when a male began banging the door.

MCAVAY opened the door and the unknown male pushed him into the stall.
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 8 of 9          PageID #: 8




MCAVAY attempted to get by the male, at which time the unknown male

kicked him in the lower calf. MCAVAY stated he "cold cocked" the male.


MCAVAY stated the male's eyes were open at the time he left the bathroom.

MCAVAY also stated he heard someone else yelling "call security."

      17.    On October 28,2018, SA DeSanctis interviewed J.G., who stated he

was he also sitting across from MCAVAY and his wife, at the aforementioned luau.

J.G. stated he observed MCAVAY make a "punching motion" with his fist toward

his wife's face, but did not hear any of the conversation, because he is hard of

hearing.

      18.    On October 29, 2018, SAs Marin and Jason White, advised MCAVAY

of his Miranda rights. MCAVAY stated he understood his rights and was willing to

provide a statement at that time. MCACAY stated at approximately 2045 hours, on

October 23,2018, he was in the furthest stall, from the entrance, ofthe bathroom,

when an unknown male, later identified as the victim, attempted to enter. When

MCAVAY opened the stall door, the victim attempted to walk-in before MCAVAY

could exit. MCAVAY pushed the victim with both hands in his chest, and exited

the stall. MCAVAY was kicked in the lower calf area by the victim; in response,

MCAVAY hit the victim with his right hand, and the victim went down. MCAVAY

stated to his hand still hurt. He then stated as he was leaving the bathroom and
  Case 1:19-cr-00113-JAO Document 2 Filed 10/29/18 Page 9 of 9           PageID #: 9




overheard someone yelling for security. MCAVAY stated the day after he told his

wife, he told their travelling companions about his involvement in the incident.

       19.   Agents photographed MCAVAY's hands at the completion of the

interview and noted that his right appeared to be slightly larger than his left. Agents

also photographed his calf for any injury, and none was noted.




                                               Dauielle D^anctis
                                               Special Agent
                                               Federal Bureau of Investigation

Subscribed to and sworn before me
on October 29, 2018 at Honolulu^^^i5ip^^7>/^
                                //                 -A




KEVIN S.C. CHANG
United States Magistrate Judge^ 4.          ^
                                      "vcr OF Hh
